Judgment unanimously reversed, and petition dismissed, without costs. Memorandum: Petitioner resides in Erie County. The water pipes leading to her home froze during the harsh winter that area experienced in 1977 and she thereafter applied to appellant for financial assistance to pay for repair of the damage. Her claim was made pursuant to provisions of the Individual and Family Grant Program of the Federal Disaster Assistance Administration. Funds had been made available under that program by proclamation of President Carter to provide Federal assistance for "damage caused by an abnormal accumulation of snow and ice resulting from a series of blizzards and snow storms [in the Buffalo area] beginning about January 6, 1977.” Appellant Sochocki denied the claim. She found that the damage to petitioner’s pipes was not caused by "an abnormal accumulation of snow and ice” but rather was caused when the streets were plowed to a greater width than usual, thereby removing the snow cover that normally insulated the pipes from freezing. The parties accept this determination of the cause of the damage. It was for the director to interpret the scope of the President’s proclamation and the regulations under which she operated (see Matter of Howard v Wyman, 28 NY2d 434) and inasmuch as the damage was not caused by the disaster specified in the proclamation we are unable to say that her denial of the claim was arbitrary or capricious. (Appeal from judgment of Erie Supreme Court—art 78.) Present—Simons, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.